ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that SHELDON H. KRONEGOLD, formerly *618of CLIFTON, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 5.5(a) (practicing law while ineligible), and good cause appearing;
It is ORDERED that SHELDON H. KRONEGOLD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.